Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-12 and 16-18 are directed toward an apparatus (i.e. machine), claims 13-14 and 19-20 are directed toward a method (i.e. a process), and claim 15 is directed toward a computer program (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 10, 13, and 14 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components and insignificant extra solution activity. That is, other than reciting “an apparatus”, “a processor”, “a storage location”, “computer program”, “non-transitory computer readable medium”, and “computed (i.e. generic computer components) and “acquire a medical imaging study relating to a subject”, “obtain an anonymized medical imaging study associated with the subject”, and “obtain data relating to the elements indicative of the identity of the subject” (i.e. insignificant extra-solution activity) nothing in the claim limitations preclude the steps from practically being performed mentally and/or physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “identifying elements in the medical imaging study that are indicative of the identity of the subject”, “anonymize the medical imaging study by removing the identified elements from the medical imaging study”, “deliver anonymized medical imaging study for storage”, “deliver data relating to the identified elements for storage”, and “form a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject”. Each of these steps may be performed entirely by human because a human is reasonably capable of mentally and/or physically identifying elements in a medical study, anonymize the medical study, deliver data to storage, and form a medical study. Thus, the claims recite an abstract idea in the form of a mental process and/or certain method of organizing human activity. Regarding sub grouping for organizing human activity, the claims falls under managing personal behavior or relationships or interactions between people. The sub grouping encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claim 2-9, 11-12, and 15-20 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-9, 11-12, and 1-20 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
The judicial exception in claims 1-4, 7-8, 10, and 15-20 are not integrated into a practical application. In particular, the following claims recite the additional elements: “an apparatus”, “a processor”, “a storage location”, “computer program”, “non-transitory computer readable medium”, and "computer". These additional elements are recited at a high level of generality (see Applicant's specification page 2, line 31-page 3, line 6, page 7, lines 8-24, and page 17, lines 3-17 (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “an apparatus”, “a processor’, “a storage location”, “computer program”, “non-transitory computer readable medium”, and “computer” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 1 and 13 recite “acquire medical imaging study relating to a subject” and claims 10 and 14 recite “obtaining an anonymized medical imaging study associated with the subject” and “obtaining data relating to the elements indicative of the identity of the subject”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. (See MPEP 2106.05(g)).
The judicial exception in depending claims 2-9, 11-12, and 15-20 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 10, 13, and 14. Accordingly, the additional elements of claims 1-15 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 -20 are therefore directed to an abstract idea.
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an apparatus”, “a processor”, “a storage location”, “computer program”, “non-transitory computer readable medium”, and “computer” (i.e. generic computer components) and “acquire a medical imaging study relating to a subject”, “obtain an anonymized medical imaging study associated with the subject”, and “obtain data relating to the elements indicative of the identity of the subject” (i.e. insignificant extra-solution activity) amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigauf et al (US 20160350919 A1).
Regarding claim 1 Steigauf teaches An apparatus for storing medical imaging data, the apparatus (Abstract) comprising a processor configured to: acquire a medical imaging study relating to a subject (Abstract, [0014], [0015], and Claim); identify elements in the medical imaging study that are indicative of the identity of the subject ([0022] and [0032f)\ anonymize the medical imaging study by removing the identified elements from the medical imaging study (]0056]) deliver the anonymized medical imaging study for storage at a first location ([0022] and [0080]) and deliver data relating to the identified elements for storage at a second location ([0044], [0055], [0060], Claim 7, Claim 15, and Claim 19).
Regarding claim 2 Steigauf teaches the medical imaging study comprises at least an image; wherein the identified elements of the medical imaging study comprise image features in the image which are indicative of the identity of the subject ([0022], [0032], [0035], and [00561); wherein anonymizing the medical imaging study comprises removing the identified image features from the image ([0056] and Claim 10); and wherein the processor ([0023] and Claim 1) is configured to: deliver the anonymized image for storage as part of the anonymized medical imaging study at the first location ([0022] and [0080]); and deliver data relating to the identified image features for storage at the second location [0044], [0055], [0060], Claim 7, Claim 15, and Claim 19).
Regarding claim 3 Steigauf teaches the processor is further configured to: assign a first identifier to the anonymized medical imaging study ([0022], [0031], [0032], [0036], [0050], [0051], [0060], [0061], [0063], and [0066]); and assign a second identifier to the data relating to the identified elements ([0076]); wherein the first identifier and the second identifier correspond to one another ([0052] and Claim 7).
Regarding claim 4 Steigauf teaches the processor is further configured to: replace the removed identified image features with a mask in the anonymized medical imaging study ([0056]).
Regarding claim 5 Steigauf teaches identifying image features in the image which are indicative of the identity of the subject ([0022] and [0032]) comprises applying at least one of: an atlas-based segmentation technique; a sliding-window detection technique; a generalized Hough transform voting technique; a regression forest voting technique; an image segmentation technique; and a deep-learning technique (Abstract, [0017], [0026], [0036], [0049], [0054], [0057], [0061], [0062], [0072], and Claim 1).
 Regarding claim 6 Steigauf teaches the image features in the image which are indicative of the identity of the subject comprise at least one of: an anatomical feature, an annotation, an implant, and a tattoo ([0006], [0017], [0027], [0040], [0041], [0047], [0051], [0067], and [0069]).
Regarding claim 7 Steigauf teaches the processor is further configured to: encrypt ([0079], and [0080]) at least one of: data relating to the anonymized medical imaging study ([0022], [0031], [0032], [0036], [0050], [0051], [0060], [0061], [0063], and [0066]), and the data relating to the identified elements ([0076]).
Regarding claim 8 Steigauf teaches the medical imaging study comprises at least non-image data, and wherein the processor is further configured to: identify a data element in the non-image data that is indicative of the identity of the subject; anonymize the non-image data by removing the identified data element from the non-image data; deliver the anonymized non-image data for storage at the first location; and deliver the remaining non-image data for storage at the second location ([0022], [0044], [0051], [0055], [0056], [0060], [0061], [0062], [0064], [0073], [0075], and [0080]).
Regarding claim 9 Steigauf teaches identifying a data element in the non-image data comprises at least one of: identifying a data element in the non-image data that is present in a defined list of data elements known to be indicative of the identity of the subject; and identifying a data element in the non-image data using a text search engine ([0022], [0044], [0051], [0055], [0056], [0058], [0060], [0061], [0062], [0064], [0073], [0075], and [0080]).
Regarding claim 10 Steigauf teaches an apparatus for retrieving from storage medical imaging data associated with a subject (Abstract), the apparatus comprising a processor configured to: obtain, from a first storage location, an anonymized medical imaging study associated with the subject (Abstract, [0014], [0015], [0022], [0032], and Claim 1), the anonymized medical imaging study having had elements indicative of the identity of the subject removed therefrom ([0056])-, obtain, from a second storage location, data relating to the elements indicative of the identity of the subject ([0022] and [0080])', and form a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject ([0044], [0055], [0060], Claim 7, Claim 15, and Claim 19).
Regarding claim 11 Steigauf teaches the second location comprises a more secure storage medium than the first location (Claim 13, Claiml6, and [0056]).
Regarding claim 12 Steigauf teaches the medical imaging study comprises data formatted according to the Digital Imaging and Communications in Medicine, DICOM, standard ([0021], [0022], and [0028]).
Regarding claim 13 Steigauf teaches a method for storing medical imaging data (Abstract), comprising: acquiring a medical imaging study relating to a subject; identifying elements in the medical imaging study that are indicative of the identity of the subject ([0022] and [0032/J; anonymizing the medical imaging study by removing the identified elements from the medical imaging study (]0056]J-, delivering the anonymized medical imaging study for storage at a first location ([0022] and [0080])] and forming a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject ([0044], [0055], [0060], Claim 7, Claim 15, and Claim 19).
Regarding claim 14 Steigauf teaches method for retrieving from storage medical imaging data associated with a subject (Abstract), the method comprising: obtaining, from a first storage location, an anonymized medical imaging study associated with the subject (Abstract, [0014], [0015], [0022], [0032], and Claim 1), the anonymized medical imaging study having had elements indicative of the identity of the subject removed therefrom ([0056])] obtaining, from a second storage location, data relating to the elements indicative of the identity of the subject ([0022] and [0080[)] and forming a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject /l0044j [0055], [0060], Claim 7, Claim 15, and Claim 19).
Regarding claim 15 Steigauf teaches a computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claims 13 (Claims 13-16, Abstract, [0022], [0032], [0044], [0055], [0056], [0060], and [0080]).
Regarding claim 20 Steigauf teaches each item of the removed data is stored with a location indicator that indicates a location in the medical imaging study from which the data was removed ([0019], [0039], and [0056]), and further comprising: forming the medical imaging study by incorporating the removed data into the anonymized medical imaging study in the position from which the data was removed based on the location indictor ([0056], [0039], and [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf in view of Ohishi et al. (US 20150269711 Al), hereinafter Ohishi.
Regarding claim 16 Steigauf teaches the apparatus of claim 1. Steigauf does not teach the processor anonymizes the medical imaging study by pixelating pixels in the medical imaging study representing the identified elements. However Ohishi teaches the processor anonymizes the medical imaging study by pixelating pixels in the medical imaging study representing the identified elements (Abstract, [0009], and [0060[-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Ohishi and account for the apparatus of claim 1, wherein the processor anonymizes the medical imaging study by pixelating pixels in the medical imaging study representing the identified elements. Doing so would an image processing apparatus that calculates the similarity between each pixel and neighboring pixels around the pixel in an image, and obtains a weighted average of them according to the similarity (Ohishi, [0009]).
Regarding claim 17 Steigauf teaches the apparatus of claim 1. Steigauf does not teach the processor anonymizes the medical imaging study by blurring pixels in the medical imaging study representing the identified elements. However Ohishi teaches the processor anonymizes the medical imaging study by blurring pixels in the medical imaging study representing the identified elements ([0051], [0052], and [0101]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Ohishi and account for the apparatus of claim 1, wherein the processor anonymizes the medical imaging study by blurring pixels in the medical imaging study representing the identified elements. Doing so would an image processing apparatus that calculates the similarity between each pixel and neighboring pixels around the pixel in an image, and obtains a weighted average of them according to the similarity (Ohishi, [0009]).
Regarding claim 18 Steigauf teaches the apparatus of claim 10. Steigauf does not teach the processor forms the medical imaging study by combining values of pixels of the anonymized medical imaging study and values of pixels of the data relating to the elements indicative of the identity of the subject. However Ohishi teaches the processor forms the medical imaging study by combining values of pixels of the anonymized medical imaging study and values of pixels of the data relating to the elements indicative of the identity of the subject ([0013], [0061], [0062], and [0120]-[0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Ohishi and account for the apparatus of claim 1, wherein the processor forms the medical imaging study by combining values of pixels of the anonymized medical imaging study and values of pixels of the data relating to the elements indicative of the identity of the subject. Doing so would an image processing apparatus that calculates the similarity between each pixel and neighboring pixels around the pixel in an image, and obtains a weighted average of them according to the similarity (Ohishi, [0009]).
Regarding claim 19 Steigauf teaches the method of claim 13. Steigauf does not teach anonymizing the medical imaging study comprises changing values of pixels in the medical imaging study representing the identified image features to a predefined value. However Ohishi teaches anonymizing the medical imaging study comprises changing values of pixels in the medical imaging study representing the identified image features to a predefined value ([0013], [0054], [0073], and [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Ohishi and account for the method of claim 13, wherein anonymizing the medical imaging study comprises changing values of pixels in the medical imaging study representing the identified image features to a predefined value. Doing so would an image processing apparatus that calculates the similarity between each pixel and neighboring pixels around the pixel in an image, and obtains a weighted average of them according to the similarity (Ohishi, [0009]).
Response to Arguments
Applicant's arguments filed 08/13/2020 and 12/02/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C 101 Rejection, Applicant argues the pending claims do not recite an abstract idea because a human cannot practically perform, in the mind, removing an identified element from a medical imaging study and then delivering the mentally anonymized medical imaging study for storage at a first location and that the Office Action does not explain how the subject limitation falls within the enumerated sub-groupings of either fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior/relationships/interactions between people. Furthermore, Applicant argues that additional elements are integrated into a practical application because the additional elements are not abstract ideas but reflect an improvement to the technology or technical field. 
Examiner respectfully disagrees. Other than the recitation of generic computer components a person is practically capable of physically acquiring a medical imaging study relating to a subject, patient, etc. A person can mentally in the mind or on pen and paper identify elements in the medical imaging study that are indicative of the identity of the subject (i.e. name, date of birth, identification number, etc.). As for anonymizing the medical imaging study by removing the identified elements, a person can mentally in the mind or on pen and paper, and/or is physically (certain method of organizing human activity) capable of anonymizing identifiable elements in an imaging study (i.e. removing that information). A person can mentally in the mind or on pen and paper, and/or or physically (certain method of organizing human activity) capable of delivering the anonymized medical imaging study for storage at a location and delivering data relating to the identified elements for storage at a different location. All of the following limitations that fall under a certain method of organizing human activity are 
Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 Rejection, the following arguments proposed by the Applicant have been addressed below: 
Claim 1 and Claim 13, Applicant argues Steigauf does not teach the limitation “deliver data relating to the identified elements for storage at a second location.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “imaging data source may also include data transmitted through use of a local facility imaging server (not shown), such as a DICOM server or other Picture Archiving and Communication System (PACS). The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images. Further, for images formatted according to the DICOM standard, data fields such as a unique image identifier, a unique study identifier, the patient's name, and the facility from which the image originates may be included” ([0022]). 
Claim 3, Applicant argues Steigauf does not teach “the processor is further configured to assign a first identifier to the anonymized medical imaging study, and assign a second identifier to the data relating to the identified element.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “further operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, ” ([0056]).
Claim 4, Applicant argues Steigauf does not teach “the process is further configured to replace the removed identified image features with a mask in the anonymized medical imaging study.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, medical record numbers, or other identifying characteristics from the training images and associated reports or order data” ([0056]).
Claim 5, Applicant argues Steigauf does not teach “identifying image feature in the image which are indicative of the identity of the subject comprises applying at least one of an atlas-based segmentation technique, a sliding-window detection technique, a generalized Hough transform voting technique, a regression forest voting technique, an image segmentation technique and a deep learning technique.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “embodiments relate to data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques such as deep learning, artificial neural networks, and related algorithms that perform machine recognition of specific features and conditions in imaging data” (Abstract) and “the machine learning analysis may be provided on behalf of any number of machine learning algorithms and trained models, including but not limited to deep learning models (also known as deep machine learning, or hierarchical models) that have been trained to perform image recognition tasks, particularly for certain types of medical conditions upon medical images of human anatomy and anatomical representations” ([0017]).
Claim 7, Applicant argues Steigauf does not teach “the process is further configured to encrypt particular data.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “The term “machine-readable medium” shall also be taken to include any ” ([0079]). Examiner is interpreting “encrypting particular data” as “encoding… data structures”.
Claim 8, Applicant argues Steigauf does not teach “the medical imaging study comprises at least non-image data, and requires the processor to deliver the non-image data for storage at a location.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “operations of the flowchart 500 continue with the processing of text and other non-image content associated with the medical imaging study (operation 530)” ([0051]).
Claim 10, Applicant argues Steigauf does not teach “a processor configured to form a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject.” Examiner respectfully disagrees. Under broadest reasonable interpretation Steigauf teaches “The system operations diagram 200 is depicted as including image data 206 and order data 210 originating from data of a medical imaging procedure (produced from an imaging modality 202 or a data store 203 at one or more medical imaging facilities 201), with the combination of image data and order data collectively referred to as imaging procedure data 204. It will be understood, however, that the imaging procedure data 204 may also be accompanied, integrated, or associated with information from medical information systems (e.g., EMR data, HIS data, and the like) that is not necessarily produced from the medical imaging procedure” ([0031]).
Regarding the 35 U.S.C. 103 Rejection, Applicant argues claims 16-19 depend on Claims 1, 10, or 13 and inherit all of the respective features of these claims. In addition Ohishi does not make up for the deficiencies of Steigauf. Examiner respectfully disagrees. For the reasons discussed above with respect to claim 1, 10, and 13 Steigauf teaches the limitations of these claims. . 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686      

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686